MEMORANDUM **
Richard, Allison, and Amy Mattarolo appeal pro se the district court’s dismissal of *908the state defendants and grant of summary judgment to defendant John Ror-back in their 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo both dismissals based on the statute of limitations, Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.2000), and summary judgments, Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1171 (9th Cir.2001). We affirm.
Appellants did not file the instant complaint until January 25, 1999. Because they learned of their injury on September 7, 1997, the district court properly determined the action was time-barred. Cal. Civ.Proc.Code § 352.1; see Fink v. She-dler, 192 F.3d 911, 914 (9th Cir.1999).
Appellants’ remaining contentions lack merit.
We decline to address issues raised for the first time in Appellants’ reply brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990).
Appellants’ motion to correct caption is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Ride 36-3.